Citation Nr: 1038448	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  04-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas 
(RO).

In October 2007, the Board referred a claim of entitlement to 
service connection for depression to the RO for appropriate 
action.  This claim was developed and ultimately denied in 
January 2008.  Consequently, the Veteran's claim of entitlement 
to posttraumatic stress disorder will not be expanded to include 
other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for hepatitis C is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD) based on an independently 
verifiable inservice stressor.

2.  Service connection for a low back disorder was last denied in 
an unappealed August 2001 rating decision.

3.  Evidence associated with the claims file since the unappealed 
August 2001 rating decision did not raise a reasonable 
possibility of substantiating the claim for service connection 
for a low back disorder.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2.  New and material evidence has not been submitted since the 
unappealed August 2001 rating decision, and the Veteran's claim 
for service connection for a low back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters dated July 2003 and November 2007, advised the Veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Veteran's claims were readjudicated in 
the April 2010 Supplemental Statements of the Case.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment and personnel records; his Social Security 
Administration records; and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the Veteran's service connection claim for PTSD, the 
RO has made all reasonable attempts to verify the inservice 
stressors claimed by the Veteran.  The Veteran consistently 
claimed the following 2 stressors:  (1) while stationed in 
Germany, the Veteran asserted that he was a front-seat passenger 
in a military truck, traveling on a highway.  The driver, Private 
D.W., was unable to stop the truck and allegedly drove over a 
civilian vehicle.  The Veteran claimed to have sustained multiple 
injuries in the accident, including whiplash and a wrist injury; 
and (2) the Veteran claimed to have been abducted at gunpoint and 
raped by homosexual men, causing a rectal injury.  The Veteran 
alternatively asserted that he was abducted at gunpoint and 
sexually abused by "racist Allied Soldiers."  The Veteran 
claimed that both the motor vehicle accident and sexual trauma 
occurred sometime in 1976 or 1977.  At other points during the 
pendency of the appeal, the Veteran has also claimed the 
following inservice stressors:  (1) "walking point" for his 
company while on temporary duty assignment with the North 
Atlantic Treaty Organization on a top secret mission, 
alternatively referred to by the Veteran as "war zone" trauma 
as a perimeter security police officer; (2) serving as a "peace 
maker"; (3) experiencing a terrorist attack and/or an ambush in 
Afghanistan and seeing an unidentified person's throat being cut; 
(4) receiving "friendly fire"; (5) incidents in Norway, Turkey, 
Russia, Afghanistan, and a terrorist attack in Iran, without 
further elaboration; (6) serving as the "Commander driver and 
guard"; and (7) exposure to sub-zero temperatures.  No credible 
evidence has been submitted to support the Veteran's subjective 
accounts of the alleged events occurring during his active duty 
service.

In July 2003, the RO sent the Veteran a letter requesting that he 
submit or identify new and material evidence to reopen his 
service connection claim for PTSD, and requested that he fill out 
and submit a PTSD Questionnaire.  The Veteran submitted the PTSD 
Questionnaire in August 2003.  In September 2003, the Veteran 
identified several potential inservice and post-service locations 
where relevant treatment records may be obtained, including a VA 
medical facility, the name of a witness to the motor vehicle 
accident, the unit to which the Veteran was assigned, and the 
name of the Veteran's barracks.  The Veteran also stated that he 
did not have any additional evidence to submit in support of his 
claim.  The RO then obtained VA treatment records and private 
treatment records from the Health for Life Clinic and Specialty 
Laboratories.  In the March 2004 Statement of the Case, the 
Veteran's service connection claim for PTSD was reopened.  In 
October 2007, the Board reopened and remanded the Veteran's 
service connection claim for PTSD for further development.  
Specifically, the Board determined that further attempts to 
verify the Veteran's claimed inservice stressors must be 
undertaken.  In November 2007, the RO issued the Veteran a letter 
requesting that he submit or identify any additional evidence in 
support of his claim, and notified the Veteran of the specific 
types of evidence that the Veteran could submit.  That same 
month, the RO submitted a request to the National Personnel 
Records Center (NPRC) for the Veteran's personnel records.  In 
December 2007, the Veteran directed the RO to obtain records from 
the Health for Life Clinic and a VA Medical Center, and further 
stated that he had no additional evidence to submit in support of 
his claim.  In December 2007, the RO received the Veteran's 
personnel records, which were then associated with his claims 
file.  The RO did not receive a response from the Health for Life 
Clinic and, thus, in March 2009, the RO sent a second letter to 
the clinic requesting the Veteran's treatment records.  In May 
2009, the Veteran submitted additional treatment reports from the 
Health for Life Clinic.  In June 2004, the RO submitted a request 
to the NPRC for inpatient clinical records associated with the 
name of the Veteran's barracks.  That same month, the NPRC 
replied negatively, stating that the name of the Veteran's 
barracks was not a listed medical facility.  In September 2009, 
the RO sent the Veteran a letter informing him of NPRC's negative 
response, and requested that he submit or identify any medical 
evidence or clinical records associated with the inservice motor 
vehicle accident or sexual assault.  In November 2009, the RO 
submitted 3 separate requests to the NPRC, each covering a 4-
month period in 1976, for clinical records from the Veteran's 
barracks associated with his alleged inservice motor vehicle 
accident.  In December 2009, the NPRC responded that a search 
could not be conducted because the Veteran's barracks was not a 
listed medical facility.  The RO then determined that there were 
2 medical facilities where the Veteran would have received 
treatment, the 546 General Dispensary and the United States Army 
Health Clinic, both located in Mannheim, Germany.  As such, the 
RO submitted 2 additional requests to the NPRC for treatment 
records from the dispensary and clinic, one dating from January 
1, 1976 to December 31, 1976, and the other dating from January 
1, 1977 to December 31, 1977.  In February 2010, the NPRC replied 
that no search was possible because there was no listing for 
Mannheim during the specified dates.  In February 2010, the RO 
contacted the United States Army Criminal Investigation Command 
for information concerning the Veteran's alleged inservice motor 
vehicle accident.  The RO was informed that motor vehicle 
accidents were not investigated unless criminality was involved.  
The RO was directed to contact United States Army Criminal 
Investigation office.  From there, the RO was directed to contact 
the United States Army Criminal Division VA liaison.  The VA 
liaison stated that a search for responsive records would be 
undertaken.  In March 2010, the VA liaison reported that there 
was no record of the motor vehicle accident claimed by the 
Veteran.  Further, during the pendency of this appeal, the 
Veteran asserted that he never informed anyone about the alleged 
inservice abduction and sexual assault.  Ultimately, in April 
2010, the RO concluded that all avenues to obtain relevant 
records had been exhausted and that further attempts would be 
futile.

Given the nature of the Veteran's stressors, the extensive 
efforts by the RO to located and obtain records, and the lack of 
any other supporting evidence provided by the Veteran, the Board 
concludes that the RO has made all reasonable attempts to verify 
the Veteran's alleged stressors, and further efforts to verify 
these stressors would be futile.  See Cohen v. Brown, 10 Vet. 
App. 128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, incidents 
must be reported and documented."); see also M21- 1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. (noting 
that appellants must provide, at a minimum, a stressor that can 
be documented).  Further, Board finds that the RO's extensive 
developments efforts and the November 2007 letter satisfied the 
notice requirements of 38 C.F.R. § 3.304(f).

Also with respect to the Veteran claim of entitlement to service 
connection for PTSD, post-service VA treatment reports 
demonstrate a current diagnosis of PTSD based on stressors that 
were reported by the Veteran.  These stressors are not 
independently verifiable and no credible evidence has been 
submitted in support of the asserted stressors.  As such, the 
Veteran was not afforded a VA examination because the results of 
the examination would not serve to verify the Veteran's alleged 
stressors.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for a low back disorder, the 
VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to 
assist veteran, to obtain evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In July 2003, the RO informed the Veteran that this claim had 
been previously denied, requested that he submit or identify new 
and material evidence, and was provided general definitions of 
what constituted "new" and "material" evidence.  In September 
2003, the Veteran identified several potential inservice and 
post-service locations where relevant treatment records may be 
obtained, including the a witness to the motor vehicle accident, 
the unit to which he was assigned, the name of his barracks, and 
a VA medical facility.  He also stated that he had no additional 
evidence to submit in support of his claim.  The RO then obtained 
VA treatment records and private treatment records from the 
Health for Life Clinic and Specialty Laboratories.  The issue of 
entitlement to service connection for a low back disorder was not 
reopened in the March 2004 Statement of the Case; the Veteran 
perfected an appeal to the Board.  In October 2007, the Board 
remanded this claim in order for the RO to issue the notice 
consistent with the then recent holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In November 2007, the RO sent the Veteran 
compliant notice.  In December 2007, the Veteran directed the RO 
to obtained records from the Health for Life Clinic and a VA 
Medical Center, and stated that he did not have additional 
evidence to submit in support of his claim.  That same month, the 
Veteran's personnel records were obtained from the NPRC and 
associated with his claims file.  The Board finds that VA has 
undertaken all reasonable efforts to assist the Veteran in 
obtaining evidence in support of his claim to reopen the issue of 
entitlement to service connection for a low back disorder.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, as will be 
determined by the Board herein, the Veteran has not submitted new 
and material evidence sufficient reopen his claim of entitlement 
to service connection for a low back disorder.  As such, 
affording the Veteran an examination was not warranted.  38 
C.F.R. 
§ 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from June 1975 to 
June 1978.  The Veteran's personnel records demonstrated that he 
was assigned to the 574th Supply and Service Company in Germany.  
According to his DD 214, the Veteran was honorably discharged, 
his military specialty was Laundry and Bath Specialist, and he 
was awarded an M-16 Rifle Marksman Badge and a Hand Grenade 
Expert Badge.  Herein, the Veteran is claiming entitlement to 
service connection for PTSD based, in part, on personal assault, 
and is seeking to reopen the claim of entitlement to service 
connection for a low back disorder.  The Veteran filed these 
claims in May 2003, which were denied in August 2003.  He 
perfected an appeal of this decision in March 2004.  38 C.F.R. 
§ 20.302 (2009).  In October 2007, the Board remanded both of the 
claims for further development.  Specifically, the Board found 
that further attempts to verify the Veteran's claimed stressors 
must be undertaken, and that the Veteran must be provided proper 
notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
discussed at length above, the RO undertook extensive efforts to 
verify the Veteran's claimed stressors and was provided curative 
notice in November 2007.  As such, the Board finds that the RO 
substantially complied with the directives of the Board's October 
2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
After the directed development was accomplished, the denial of 
the Veteran's claims were continued in the April 2010 
Supplemental Statements of the Case; the claims have been 
remitted to the Board for further appellate review.

A.  PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including 
PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If the veteran did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, 10 Vet. App. at 134; Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

There are special evidentiary procedures for PTSD claims based on 
personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  
In personal assault cases, more particularized requirements are 
established regarding the development of "alternative sources" 
of information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) states:

(3) If a posttraumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes that 
may constitute credible evidence of the 
stressor include, but are not limited to:  
a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a posttraumatic 
stress disorder claim that is based on 
in-service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for 
an opinion as to whether it indicates that 
a personal assault occurred.

38 C.F.R. § 3.304(f) (emphasis added).

A longitudinal review of the Veteran's service treatment and 
personnel records did not demonstrate complaints of or treatment 
for PTSD or symptoms related thereto.  According to the Veteran's 
service personnel records, he did not serve in a foreign country 
other than Germany.  An undated entry in the Veteran's service 
treatment records demonstrated complaints of hemorrhoids, but no 
complaints of or treatment for a rectal injury or "anal tear."  
In February 1976, a physical examination revealed external 
hemorrhoids; the Veteran did not complain of nor he was treated 
for a rectal injury or "anal tear."  The Veteran's service 
treatment and personnel records were also silent as to treatment 
for whiplash and/or a wrist injury, and there was no reference to 
a motor vehicle accident or an inservice sexual assault.

In May 2003, the Veteran submitted a claim to reopen the issue of 
entitlement to service connection for PTSD.  He contemporaneously 
submitted a letter from I.K., M.D., who provided a working 
diagnosis of PTSD and stated that the Veteran was scheduled for a 
follow-up examination in May 2003.

In August 2003, the Veteran submitted a statement concerning his 
inservice stressors and a PTSD Questionnaire.  In the PTSD 
Questionnaire, the Veteran asserted that he was a passenger in a 
military truck traveling on a German highway.  He stated that the 
driver, Private D.W., was unable to stop the truck and drove over 
a civilian vehicle.  The Veteran asserted that he sustained 
whiplash and a wrist injury as a result of the motor vehicle 
accident.  The Veteran also asserted that he was abducted and 
raped by some "gays," resulting in a rectal injury.  In the 
contemporaneous statement, the Veteran asserted that the "rape 
incident" was never reported to the military or a medical 
professional because of the shame he felt.

During a May 2003 mental health clinic diagnostic assessment, the 
Veteran reported being in a "large tank" when it rolled over a 
car with people in it.  He did not see the people, but said that 
he could and did imagine what happened to them.  He also reported 
that he was at a bar in Germany and was given a ride home by 
"some men."  The Veteran reported not remembering much after 
the ride home, only that there was a gun to his head.  Someone 
later told him that he went to the emergency room to have his 
stomach pumped, but he did not remember this.  He believed that 
he was raped because he claimed that he had an "anal tear" and 
hemorrhoids that were repaired.  The diagnosis was chronic PTSD.

In a letter dated in September 2003, Dr. I.K. rendered a 
diagnosis of PTSD, which was based on the Veteran's report of 
being abducted and raped by German citizens while on leave.  The 
Veteran reported to Dr. I.K. that he was in a bar talking to 
people and was then abducted and raped at gunpoint.

In an undated letter received by the RO in May 2007, the Veteran 
asserted that he was the front-seat passenger in a military 
driven by Specialist-4 D.W. on a German highway.  D.W. was unable 
to stop the truck in time and rolled on top of a civilian car, 
injuring or killing the passengers.  The Veteran said he 
"bumped" his head on the windshield.  The Veteran also asserted 
that, while on tour overseas, he was abducted at gunpoint and 
raped by some German homosexuals.  Further, the Veteran claimed 
that he "walk[ed] point" for his company on a temporary duty 
assignment for the North Atlantic Treaty Organization on a top-
secret mission.  He was instructed to never tell anyone of the 
location of this mission and claimed that records were lost, 
destroyed, or the information was "never entered."  The Veteran 
then asserted, in essence, that his service as a "peace maker" 
was the genesis of his current PTSD.  He also asserted that, 
during his tour in Europe, there was a terrorist attack, which 
made him think he was going to die.  He also incoherently 
described an event wherein a man's throat was cut and where men 
fell asleep at an ambush site with "Afghanistan" in 
parentheses.  He then rhetorical asked why he had gotten so close 
to another person in "this god forsaken place."

In a second undated letter received in May 2007, the Veteran's 
inservice stressors were as follows: (1) temporary duty 
assignment for North Atlantic Treaty Organization as a perimeter 
security police officer and "peace maker," resulting in "war 
zone trauma"; (2) receiving friendly gun fire; (3) staying on 
alert most of the time due to unspecified instances in Norway, 
Turkey, Russia, and Afghanistan; (4) serving as the "Commander 
driver and guard"; (5) serving in sub-zero temperatures; (6) 
being in "bad wreck" while in a 5-ton cargo truck; and (7) 
while on temporary duty assignment, some "racist Allied 
Soldiers," abducted him at gunpoint and sexually abused him.

In November 2008, the Veteran reported harboring guilt associated 
with the alleged inservice sexual trauma.  Specifically, with 
respect to the incident, he stated that he "was out late waiting 
for a taxi" when the attack occurred.

In December 2008, Dr. I.K. submitted 3 letters that essentially 
reiterated his previous diagnosis of PTSD based on the Veteran's 
asserted inservice stressors.

In March 2010, after conducting a search for responsive 
documents, the United States Army Investigation Command 
determined that there was no record of a motor vehicle accident 
as asserted by the Veteran.

Preliminarily, the Board finds that the evidence of record does 
not show that the Veteran participated in combat and, thus, his 
assertions of inservice stressors are not sufficient to establish 
their occurrence.  Rather, an inservice stressor must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen, 10 Vet. App. at 134; Doran, 6 Vet. App. at 288-
289.

The determination as to whether the requirements of service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Competency of evidence must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence that it 
finds to be persuasive or unpersuasive, analyze the credibility 
and probative value of all material evidence submitted by and on 
behalf of an appellant, and provide the reasons for its rejection 
of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As demonstrated above, the only evidence of record supporting the 
occurrence of the Veteran's inservice stressors are the Veteran's 
assertions.  After extensive development of the Veteran's claim, 
no official documentation was obtained that verified the 
occurrence of the Veteran's alleged stressors.  Further, the 
Board finds that the Veteran's statements and assertions are 
inconsistent, contradictory, unfounded, and possibly fraudulent.  
Specifically, the 2 undated letters that were received in May 
2007 were written in pencil, on the same type of paper, and in 
the same handwriting.  The first letter was purportedly from the 
Veteran and was written in the first person throughout.  The 
second letter switched from being initially written about the 
Veteran (referring to the Veteran as "he") to being obviously 
written by the Veteran (written in the first person).  
Significantly, the second letter was signed, "Director, PTSD 
Clinical Team (PCT)," without an actual name and/or signature.  
Further, the Veteran first asserted that he was sexually assault 
by homosexual males, but then asserted that he was assaulted by 
racist allied soldiers.  He was later told that he was taken to 
the hospital to have his stomach pumped that night and then 
simply believed that he was assaulted because he claimed to have 
an anal tear, of which there was no evidence.  Further, on more 
than one occasion, the Veteran referred to service outside the 
United States and Germany, including Russia, Norway, Afghanistan, 
and Turkey, which was not supported by his service personnel 
records.  With respect to the motor vehicle accident, the Veteran 
said on one occasion that he was in a tank, and on other 
occasions said he was in a truck.  Moreover, there was no 
reference to complaints of or treatment for whiplash or a wrist 
injury secondary to a motor vehicle accident in this service 
treatment records.  Further, there were no official records 
documenting the alleged motor vehicle accident.  In sum, the 
Board finds that the evidence of record contains no credible 
evidence independently verifying the occurrence of the Veteran's 
asserted inservice stressors.  Consequently, the evidence of 
record does not show a diagnosis of PTSD based on an 
independently verifiable inservice stressor.  Notwithstanding the 
diagnoses of PTSD, the evidence of record does not provide 
corroboration or verification by official service records or 
other credible supporting evidence of the occurrences of the 
Veteran's claimed stressors upon which those diagnoses of PTSD 
are based.  Just because a physician or other health professional 
accepted the Veteran's asserted inservice stressors as credible 
and diagnosed PTSD does not mean the Board is required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).    

Despite requests from the RO, the Veteran has not provided 
sufficient information from which to verify a claimed inservice 
stressor upon which a diagnosis of PTSD has been based.  There is 
no credible evidence of record that corroborates the Veteran's 
alleged inservice stressors in this matter.  Moreover, the Board 
finds that the RO has made all reasonable attempts to verify the 
Veteran's claimed stressors herein.  See Wood, 1 Vet. App. at 
193.


The record must contain credible supporting evidence that the 
claimed inservice stressors occurred.  38 C.F.R. § 3.304(f).  In 
this case, there is no such credible supporting evidence 
concerning the Veteran's alleged stressors.  Therefore, in the 
absence of credible evidence corroborating the Veteran's 
statements regarding his inservice stressors, the Board cannot 
conclude that the requirements of 38 C.F.R. 
§ 3.304(f) have been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection for 
PTSD.  38 U.S.C.A. § 5107(b).

B.  Low Back Disorder

In February 2000, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a low back 
disorder.  This claim was denied in August 2000 and, due to the 
passage of the VCAA, was readjudicated, but denied again in 
August 2001.  Although he was provided notice of this decision, 
the Veteran did not perfect an appeal thereof, and it became 
final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 
(2009).

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Here, the RO determined that new and material evidence was not 
presented to reopen the Veteran's claim of entitlement to service 
connection for a low back disorder.  Such a determination, 
however, is not binding on the Board, and the Board must first 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and material 
evidence has not been submitted).  Because the August 2001 rating 
decision is the last final disallowance, the Board must review 
all of the evidence submitted since that action to determine 
whether the Veteran's claim for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. 
App. at 282-83.

The Veteran's initial claim of entitlement to service connection 
for a low back disorder was denied in March 1994.  He asserted 
that his low back disorder was the result of an injury incurred 
during basic training.  He further asserted that he was given an 
anti-inflammatory for treatment.  The RO determined that although 
the Veteran was treated for low back complaints during his active 
duty service, his discharge examination did not reveal complaints 
of or treatment for a chronic low back disorder.  Further, the 
evidence then of record did not demonstrate post-service 
treatment for 15 years after his service discharge.  As such, the 
RO found that the Veteran's inservice low back complaints were 
acute and apparently resolved prior to his service discharge.  
Further, the RO found that that the evidence of record did not 
relate the Veteran's then current low back disorder to his 
inservice complaints or show a continuity of post-service 
treatment.  

In order for the issue of entitlement to service connection for a 
low back disorder to be reopened, the Veteran must submit new and 
material evidence demonstrating a chronic inservice low back 
disorder, a continuity of post-service treatment or symptoms, or 
a nexus opinion relating the Veteran's current low back disorder 
to his military service.  The evidence of record at the time of 
the August 2001 rating decision consisted of the Veteran's 
service treatment records, an October 1993 VA examination report, 
and VA treatment records dated from February 1989 to March 2000.  

Comparing the evidence received since the August 2001 rating 
decision to the evidence of record before then, the Board finds 
that the Veteran has not submitted evidence that is both new and 
material in support of his claim.  Since August 2001, the Veteran 
submitted several statements wherein he reiterated his assertion 
that he incurred his low back disorder during basic training and 
that he was given an anti-inflammatory for treatment.  The 
evidence associated with the claims file since the August 2001 
rating decision also included VA treatment reports dated from May 
2001 to November 2008 demonstrating regular complaints of and 
instances of treatment for a low back disorder.  These treatment 
reports do not include an etiological opinion relating his low 
back disorder to his military service, and do not demonstrated a 
continuity of symptoms or treatment since the Veteran's service 
discharge.  The vast majority of the evidence associated with the 
Veteran's claims file since August 2001 concerns mental health 
treatment, poly-substance abuse treatment, and treatment for 
hepatitis C.  

While the evidence submitted or obtained since August 2001 is 
new, the Board finds that such evidence is not material.  The 
relevant evidence submitted since August 2001 does not address 
whether the Veteran experienced a chronic inservice low back 
disorder, does not demonstrate a continuity of post-service 
treatment or symptoms from his service discharge, and does not 
include an etiological opinion relating his current low back 
disorder to his inservice symptoms.  Thus, the evidence submitted 
or obtained since August 2001 does not raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a low back disorder.  38 C.F.R. § 3.156.  Further, 
although the Veteran's service personnel records were associated 
with his claims file during the pendency of this appeal, after a 
thorough review, the Board finds that such records are not 
relevant and, thus, do not represent new and material evidence.  
Id. at (c).  

The Board concludes that evidence that is both new and material 
has not been submitted to reopen the issue of entitlement to 
service connection for a low back disorder since the August 2001 
rating decision.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  Thus, the decision remains final, and the 
appeal is denied.


ORDER

Service connection for PTSD is denied.

New and material evidence, having not been received, the claim to 
reopen the issue of entitlement to service connection for a low 
back disorder is denied.


REMAND

In October 2007, the Board directed the RO to afford the Veteran 
a VA examination to ascertain the presence of hepatitis C and, if 
present the severity and etiology thereof.  

When the Veteran submitted the underlying claim in May 2003, he 
indicated that his address was in Little Rock, Arkansas, with a 
house number of 3826.  Shortly after the Board's October 2007 
remand, the Veteran's address changed to another location in 
Little Arkansas, with a house number of 506.  The Veteran's 
address again changed within Little Rock, Arkansas, to a location 
with a house number of 2701.  In May 2009, the Veteran submitted 
a statement and listed another new address in Little Rock, 
Arkansas, with a house number of 812.  In November 2009, the 
Veteran's address was changed to a location with a house number 
of 220 in North Little Rock, Arkansas.  

Because the most recent iteration of the Veteran address was the 
220 house, in March 2010, the RO sent the Veteran a letter, using 
that address, notifying him that the nearest VA medical facility 
would be scheduling him for an examination.  However, a copy of 
the notice sent by the VA medical facility to the Veteran 
concerning the scheduled VA examination demonstrated that it was 
sent to the previous 812 house.  The Veteran did not appear for 
the examination.  Further, the "no show" report listed the 
Veteran's address as the 812 house in North Little Rock, 
Arkansas.  Then, in April 2010, the RO sent a development letter 
to the Veteran using the 220 house.

The Board finds that a remand is warranted in order for the RO to 
verify the Veteran's current mailing address and to reschedule 
the him for a VA examination to ascertain the presence of 
hepatitis C and, if present the severity and etiology thereof.

The Veteran is reminded that it his responsibility to keep VA 
advised of his whereabouts in order to facilitate the conducting 
of medical inquiry with regard to his claim.  If he does not, 
"there is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
verify his current mailing address.

2.  The RO must then afford the Veteran an 
examination to assess the presence of 
hepatitis C and, if present, the etiology and 
severity thereof.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact must be acknowledged in the report.  The 
examiner must discuss the Veteran's risk 
factors for hepatitis C, which includes 
intravenous drug use and intranasal cocaine 
use, and to provide an opinion as to whether 
any currently diagnosed hepatitis C was 
caused by inservice inoculations, including 
jet injectors.  A complete rationale for any 
opinion expressed, to include citation to 
specific documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If the 
examiner is unable to render any of the 
requested opinions without resorting to 
speculation, the examiner must thoroughly 
explain why speculation is required.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


